Citation Nr: 1741824	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-49 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asthma. 


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States National Guard and Army Reserves, with verified periods of active duty from September 1983 to February 1984, from September 1990 to June 1991, and from June 1996 to December 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia.  

In September 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another VA medical opinion is necessary to properly determine the nature and etiology of the Veteran's asthma.  

At the outset, the Board notes that a determination has been made in this case that the Veteran's service treatment records (STRs) are missing and the Veteran has been apprised of the unavailability of his records.  When service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Such circumstances do not, however, lower the legal standard for proving a claim. Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Although the Veteran's STRs are unavailable for review, the Veteran is competent to report on the onset and continuity of breathing problems.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Here, the Veteran competently reported that he was first treated for breathing problems in December 1990 while deployed overseas during the Gulf War.  He stated that he served in a heavily polluted area where he was often exposed to smoke and toxic fumes.  The Veteran submitted an undated, one page, private medical record showing that he was prescribed medication for the treatment of asthma, in addition to an excerpt showing the results of a June 2004 pulmonary test by Dr. E.C.  He also submitted buddy statements from two individuals attesting to the Veteran's breathing problems since returning from his overseas deployment in 1991. 

The Veteran has otherwise failed to cooperate with and assist the VA in obtaining medical records in the possession of private and/or VA doctors that are related to his condition.  The Veteran has repeatedly stated that he has been treated by civilian doctors for his asthma condition, but has repeatedly failed to identify those doctors and provide authorization to obtain those records.  In addition, the Veteran refused post-bronchodilator testing during the March 2017 VA examination, an important part in ruling out various respiratory issues.  It is well settled that the duty to assist is not a one-way street.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (holding that appellants are obligated to cooperate and assist the VA in developing evidence); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  The law is clear that "[i]f [the] veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Hayes, 5 Vet. App. at 68; see also 38 U.S.C. § 5107(a) ("[The] claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary").  Therefore, the Board encourages the Veteran to assist the VA in identifying doctors from whom he received treatment related to his asthma/respiratory condition; those records could provide critical evidence to support his claim.

To help substantiate his claim, the Veteran was afforded a VA respiratory conditions examination in March 2017, at which time the examiner diagnosed the Veteran with asthma.  However, the Board finds the examination and medical opinion inadequate for two main reasons.  First, the examiner failed to obtain a thorough medical history from the Veteran, including relevant medical issues, smoking history, personal / family history of allergies, occupational history, and history of occupational exposures which are pertinent to the claim.  Second, the examiner's negative medical opinion appears to be based on the lack of medical documentation about his condition, as well as the fact that all information related to continuity of care and treatment for asthma came from the Veteran's lay statements.  This is an insufficient basis for a negative medical opinion, particularly when a Veteran is competent to report observable symptoms, as is the case here.  While the examiner may choose to find lay statements not credible, the examiner must explain his or her basis for doing so (i.e., malingering, inaccurate historian).  Here, the examiner did not explain why the Veteran's lay statements were not considered.  Therefore, another medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any pertinent private and VA medical records regarding any possible respiratory/pulmonary issues.  The AOJ should furnish to the Veteran a letter requesting additional information and authorization to obtain any additional evidence pertinent to the claim.  The Board notes that the Veteran's application for benefits states he has been treated for his condition since December 1990 by Dr. Campbell and "various" other providers for his asthma condition, but the record only contains a one page excerpt from a June 2004 pulmonary test conducted by Dr. Campbell, and a one page, undated record showing that he was prescribed medication for the treatment of asthma.

2.  Then, schedule the Veteran for a new examination to determine the nature and etiology of his asthma disability.  The examiner should review the claims file and note that review in the report.  The examiner should clearly set forth the rationale for all opinions expressed.  The examiner should provide the following opinion:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's asthma was incurred in or caused by active service?  The examiner should obtain and discuss, if relevant, the following information: (i) the Veteran's medical history, including whether he has been diagnosed with any sinus or respiratory/pulmonary disorders; (ii) his smoking history; (iii) his occupational history and occupational exposures; (iv) his personal / family history of allergies; and (v) his recounting of any asthma treatment or symptoms since service.  The examiner must consider the Veteran's lay assertions and buddy statements concerning continued symptomatology.

If the requested opinion cannot be provided without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, limits of medical knowledge, etc.).

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




